  Case 2:19-mj-00025-DEM Document 1 Filed 01/09/19 Page 1 of 2 PageID# 1

                                                                            FILED
                         IN   THE UNITED   STATES DISTRICT   COURT


                      FOR THE EASTERN DISTRICT OF VIRGINIA


                                    NORFOLK DIVISION
                                                                     CLERK. U.S. DISTRICT COURT
                                                                            NORFOLK. VA

UNITED STATES OF AMERICA


        V.                                      Case No.
                                                Court Date: Januar3r 23, 2019
DAVID   J. WALKER   II


                                  CRIMINAL INFORMATION


                                       COUNT ONE
                    (Misdemeanor)- Violation Notice: 7342490

        THE UNITED STATES ATTORNEY CHARGES:


        That on or about November 11, 2018, at Naval Station Norfolk,

Virginia, in the Eastern District of Virginia, the defendant, DAVID J,

WALKER II, did unlawfully, knowingly, and intentionally possess

marijuana, a Schedule I controlled substance.

        (In violation of Title 21, United States Code, Section 844.)

                                       COUNT TWO


                                     (Misdemeanor)

        THE UNITED STATES ATTORNEY CHARGES:


        That on or about November 11, 2018, at Naval Station Norfolk,

Virginia, in the Eastern District of Virginia, the defendant, DAVID J.

WALKER II, did willfully violate a defense property security

regulation: Chief of Naval Operations Instruction 5530.14E, to wit:

Transporting and introducing a firearm onboard a United States Navy

installation without proper authorization.

        (In violation of Title 50, United States Code, Section 797 and
Chief of Naval Operations Instruction 5530.14E).
Case 2:19-mj-00025-DEM Document 1 Filed 01/09/19 Page 2 of 2 PageID# 2
